DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/31/2020 to the Office Action mailed on 09/28/2020 is acknowledged.

Claim Status
Claims 1-20, 22, 24-26, and 28-31 are pending. 
Claims 21, 23, and 27 are canceled.
Claims 1, 13, and 14 are currently amended. 
Claims 28-31 are newly added.
Claims 1-20, 22, 24-26, and 28-31 have been examined.
Claims 1-20, 22, 24-26, and 28-31 are rejected.
Priority
	Priority to Chinese patent application 20190227205.6 filed on 03/25/2019 is acknowledged.

Withdrawn Election/Restriction
Response to Applicant’s Arguments
	The restriction requirement is moot since claim 27 is canceled. 
Maintained and Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-10, 12, 14-26, and new claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006).
The claims are directed to a composition comprising 85-95% of a stabilizing matrix comprising 40-90% propylene glycol, 2-6% polyvinylpyrrolidone (PVP), and 5-11% fumed silica, 0.1-2.0% peroxide source such as carbamide peroxide, and 0.05-0.2% of a cationic biocide such hexadecylpyridinium (cetylpyridinium) chloride. The claims are further directed to the composition comprising poloxamer and/or fatty acid polyoxytheylene ether. The claims are further directed to the composition I ssubstantially free of added water. 
Maitra et al. teach an oral care composition (title) comprising 45% propylene glycol, 1% PVP, 3% fumed silica, and 18% urea peroxide (paragraph 0124). Adhesion agents can be present in the composition in an amount of 0.01-75% (paragraph 0080). PVP and fumed silica are examples of adhesion agent type compounds (paragraphs 0081 and 0090). The composition can include a peroxide such as carbamide peroxide (paragraph 0004). The composition can further comprise an antimicrobial such as alkylpyridinium chlorides such as cetylpyridinium chloride (paragraph 0067). The composition further comprises surfactants including poloxamers and fatty acid polyoxytheylene ether (paragraph  0094).
	Maitra et al. does not have a preferred embodiment comprising a cationic biocide, the instantly claimed amount of peroxide, and the instantly claimed amount of stabilizing matrix. However, Maitra et al. does make such a composition obvious.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add cetylpyridinium chloride to the preferred composition of Maitra et al. and have 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add surfactants such as poloxamers and fatty acid polyoxytheylene ether chloride to the preferred composition of Maitra et al. and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach that addition is possible and would provide stability to the oral care composition.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute urea peroxide with carbamide peroxide and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach they are functional equivalents that can be substituted for one another.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the concentrations of the constituents of the composition of Maitra et al. and arrive at the instantly claimed amounts and have a reasonable expectation of success. One would have been motivated to do so since the prior art teaches overlapping and merely close amounts in relation to the instantly claimed amounts.
	With regard to limitations of claims 21-26, these limitations are properties of the composition. Since, the instantly claimed composition and the prior art composition are structurally indistinguishable, it would be expected that the prior art composition to also to inherently possess the properties instantly claimed. 
	For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.


Response to Applicant’s Arguments
Applicant has argued that the Examiner has used impermissible hindsight-driven attempt to reconstruct the claimed invention. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant also argues that Maitra et al. does not teach or suggest a composition comprising cetylpyridinium chloride since there is not preferred teaching comprising the compound or a preferred teaching comprising an antimicrobial. Applicant’s argument has been fully considered but found not to be persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Maitra et al. does suggest compositions that comprise cetylpyridium chloride. The prior art teaches that antimicrobials including cetylpyridium chloride are optional ingredients that maybe added to the composition.
Applicant also argues that Maitra et al. while disclosing cetylpyridinium chloride and other antimicrobials maybe optionally added to the composition, the teachings of Maitra et al. do not discuss the potential effects of the combination of some of these antibiotics with a peroxide containing formulation. Applicant’s argument has been fully considered but found not to be persuasive. It appears 
Applicant also argues that Maitra et al. teach the use of ingredients such as tetrasodium pyrophosphate and baking soda, which Applicant has indicated in the specification to be not compatible with the instantly claimed invention. Applicant’s argument has been fully considered but found not to be persuasive. Claims 1-20, 22, and 24-26 recite the transitional phrase “comprising” and do not contain any negative limitations to exclude particular compounds/agents. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, the instant claims do not exclude such compounds. With regard to new claims 28-31, Maitra et al. does not require any of the ingredients listed in those claims. Maitra et al. teaches any and all of those ingredients are optional. Since, they are optional one of ordinary skill in the art would have been motivated to exclude them from the composition. The only ingredients that are required by Maitra et al. are a whitening agent and an acrylic film forming polymer. 

Applicant finally argues that they have provided unexpected results in the instant specification, as shown in Example 4. Applicant’s argument has been fully considered but found not to be persuasive. In Example 4 the instant composition is compared to dentrifices that are currently on the market but not to the oral composition of Maitra et al. which is the closest prior art. Also, the composition of Example 1 is not commensurate in scope with the broad claim of claim 1. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
For the foregoing reasons the rejection is maintained and new claims 28-31 are also rejected.


The rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Patent Application Publication 2006/0024246 A1, Published 02/02/2006) as applied to claims 1-10, 12, 14-26, and new claims 28-31 above, and further in view of Lu et al. (US Patent Application Publication 2012/0289575 A1, Published 11/15/2012).
The claims are further directed to the composition comprising proline, 5-oxo-, ion(l-), N-decyl-N,N-dimethyl-l-decanaminium.
The teachings of Maitra et al. are discussed above.
Maitra et al. does not teach or suggest a composition comprising proline, 5-oxo-, ion(l-), N-decyl-N,N-dimethyl-l-decanaminium.
Lu et al. teach DAPC (proline, 5-oxo-, ion(l-), N-decyl-N,N-dimethyl-l-decanaminium) is an antimicrobial that is not orally toxic (Table 1 and paragraphs 0037-0041).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add DAPC to the preferred composition of Maitra et al. and have a reasonable expectation of success. One would have been motivated to do so since Maitra et al. teach that any antimicrobial that is same for oral administration may be added to the composition. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the above alleged deficiencies of Maitra et al. are not remedied by the teachings of Lu et al. The Examiner has responded to those arguments above. 
For the foregoing reasons the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617